Wilderness in Europe (short presentation)
- The next item is a short presentation of the report by Mr Hegyi, on behalf of the Committee on the Environment, Public Health and Food Safety, on wilderness in Europe.
Around 46% of the world's land mass can be considered a natural environment, a wilderness untouched by human civilisation. In Europe, however, wilderness makes up only 1% of the entire territory. We must do everything we can to ensure that at least the remaining wilderness, this 1%, is preserved for the sake of future generations. This is the aim of my report, and I hope that increased protection of wilderness zones will sooner or later be integrated into EU legislation. There is a dual perception of wilderness in European culture. On the one hand, it is viewed as a place to fear and avoid, where monsters and unknown dangers lie in wait for us, as is evoked in many folk tales. On the other hand, it is seen as an attractive, pleasant place that gives us temporary refuge from the stress of urban and industrial civilisation.
English-language literature on the topic makes a distinction between the concept of conservation, that is, the proper use of nature, and of preservation, in other words the protection of nature from all human use. These philosophical debates lie beyond the scope of my report, but for the record I would like to point out that I consider sustainable development to be the ideal solution. The wilderness cannot be locked up in a bank safety deposit box, like a necklace or a package of share certificates. We have a right to discover its values. Thus we must protect nature, but by means of human use.
The territory of Europe is too small to have zones that are off-limits to its citizens. Discovering nature and encountering conditions experienced by humanity before civilisation teaches respect for nature and can serve as the basis for high-quality tourism. At the same time, these areas are extremely vulnerable to environmental changes caused by human beings - for instance as a result of motorisation, chemicals and climate change - and to the appearance of alien plant and animal species. We need to be careful that visitors do not endanger the wilderness, and therefore all forms of tourism should be placed under the oversight of conservation experts. The development of sustainable tourism should be combined with the protection of these areas, and all proceeds should be devoted to wilderness protection.
The wilderness is a refuge for many species, such as the brown bear, the wolf and the lynx, which are unable to survive under even slightly altered conditions. There are still many species in Europe that are waiting to be discovered and described. Most of these live in the soil or in rotting timber and are highly sensitive to changes. These undisturbed areas are well-suited to the study of evolution, of natural changes occurring in nature. Wilderness zones are generally part of the Natura 2000 network, but they require stricter protection. My report therefore calls upon the European Commission to work with the Member States to map the remaining wilderness regions in Europe and develop a strategy for their increased protection. The natural values of the still-untouched areas and the characteristics of the habitats should be determined, and their further protection should be ensured. Experts have advised me that we should not think in terms of new legislation, but rather introduce more specific and stricter protection for wilderness zones within the Natura 2000 regulations. Since the financing of Natura 2000 is at any rate contradictory, and the source of much legitimate criticism, we will in any case have to make changes to the relevant regulations in the next parliamentary cycle but at the latest in the new budget. This could also be a good opportunity for the legal definition and enhanced protection of wilderness.
An area of my own country, the dripstone cave of Aggtelek, is also classified as wilderness. A part of this site is located within the territory of neighbouring Slovakia. I would be very happy if Hungarian and Slovak conservationists could successfully collaborate to develop a Protected Area Network (PAN) Park, since the network of PAN Parks has developed a successful European-wide system of wilderness protection.
Member of the Commission. - Mr President, halting the loss of biodiversity is a priority for the Union and for the Commission. It is quite literally a question about the future of life on Earth. But, despite the fundamental importance of preserving biodiversity, progress to date has been limited.
In December 2008, the Commission adopted the first comprehensive assessment of progress made at both European Community and Member State levels. Despite the positive developments that have been made in recent years - for instance the Natura 2000 network - the EU's biodiversity is still under continuous pressure due to habitat destruction, pollution, climate change and the impact of invasive species. The Commission's conclusion was that we are highly unlikely to meet our 2010 target of halting biodiversity decline - and that further intensive efforts will be required, both at Member State and EU levels.
Against this background, the Commission welcomes the consistent support that Parliament has given to efforts to protect Europe's rich and varied natural heritage. We greatly welcome the initiative of Mr Hegyi for producing this important resolution on wilderness in Europe.
I would like to start by making the general observation that many of the issues highlighted in the report are already being followed up by the Commission.
For example, in December 2008, the Commission adopted a communication, 'Towards an EU Strategy on Invasive Species'. We are also launching an overall reflection on the future of EU biodiversity policy and look forward to the input of the European Parliament on these questions. Issues such as improving implementation and the relationship between biodiversity and climate change must be explicitly considered.
It is also important to add one clarification to the report. There is an ongoing assessment of the effectiveness of our nature legislation - the so-called Article 17 reports - but there are currently no plans to amend our legislation, and the main focus is on more effective implementation.
Turning to the subject of wilderness, Europe is densely populated and only 1-2% of the territory has not been affected by human intervention. But while these wilderness areas are small in area, they are of high value in both scientific and cultural terms. They can even, as is the case in the common trans-border National Park of the German Bavarian and Czech Bohemian forests, be a symbol for European cooperation and integration.
Most of these areas are already a part of the Natura 2000 network. However, this report provides the inspiration to look again at the wild and nearly wild areas in the EU and to see if there are instances where additional European actions can help protect these special places. The Commission has commissioned a number of studies and is cooperating with the Czech EU Presidency. A conference will take place in Prague in May 2009. This Conference will offer a platform to consider the issues related to wilderness areas in Europe and identify measures needed to ensure their conservation.
Let me conclude by confirming that the Commission recognises that Europe's landscape is the result of a long process of human intervention. The concept of a living landscape that balances the needs of nature with the needs of man is the basis of the thinking that underpins Natura 2000. We certainly do not intend to re-convert our existing landscapes into wild nature, but we need to publicly commit ourselves to preserving the last remaining wild areas of Europe.
For this reason, the Commission considers the European Parliament resolution timely. It represents a very welcome input into the Prague conference. Thank you very much to the rapporteur.
Mr President, on a point of order, I would like to protest at the overuse and the increasingly liberal use of Rule 45(2) under which these most important debates are taken.
I rise at this point because I particularly would have liked to have spoken on the excellent work of Mr Hegyi's report and indeed I have colleagues coming on on subjects which are not discussed in my main committee and other colleagues' main committees, and I am being denied the right to contribute toward them in plenary.
In the PPE-DE Group we had a very vexed and heated argument both at working group and group level last week on the number of Rule 45(2) items on our agenda this week. I really do feel we need to urgently revisit this rule. I know it is a rule that was set by Parliament and the Members themselves signed off on, but our good will, I feel, is being abused by the number of points on our agenda - the most important points on our agenda - that we are being increasingly disallowed to debate.
- Mrs Doyle, we will obviously gladly take note of your statement, but I would remind you that the use of Rule 45 is in the hands of the Conference of Presidents and that, within the latter, votes are weighted, that is to say that the large groups, and your own in particular, have a huge amount of power to decide on what should be allowed in plenary under such-and-such a rule.
I am a bit like you; I must say that we have perhaps gone from a phase of being too tolerant to one of being too strict and that the truth is definitely somewhere in between.
Do not worry, however, we will have those concerned follow up this matter.
You should also refer to your group chairmen, ladies and gentlemen. I think that it is in this context that your message will be understood best.
The item is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. I was shadow rapporteur on this report on 'Wilderness in Europe' and I would like to congratulate my colleague, Mr Gyula Hegyi, on his work.
I wish to outline two things here:
First of all, we really need to proceed with the mapping of the last wilderness areas in Europe. Of course, this cannot be done without defining 'wilderness', therefore I urge the European Commission to take action in this field.
Secondly, I wish to speak on the key issue of this report, namely human presence and tourism. Human presence should not be excluded; on the contrary, people have to be introduced to the natural beauties of their country in order to preserve them better.
We need to support sustainable tourism in these areas and teach the site managers how to preserve and protect the wilderness.
Therefore I join the request of the main NGOs in the field and ask the European Commission to give some guidelines for wilderness preservation in Europe.
in writing. - Wilderness can mean different things to different people. I personally perceive wilderness as areas undisturbed by human activities, where natural processes are dominant. So for me, promoting wilderness tourism is a mere contradiction of the term 'wilderness'. On the other hand, I agree that sustainable tourism, if done properly, can provide an economic incentive for local communities to conserve the natural and cultural heritage.
But the increase in demand for wilderness tourism puts pressure on the very same values that the tourists are seeking and can speed up the destruction of fragile ecosystems. A solution would be to open a limited part of wilderness areas to high-quality sustainable tourism, which does not adversely affect the conservation objectives of the sites. Tourism activities should be allowed under strict conditions, such as a limited number of tourists per day, and on the basis of a solid sustainable tourism plan that supports conservation initiatives and promotes a responsible experience of wilderness. The tourism plans and the activities of the operators should be evaluated by means of thorough assessment mechanisms, especially designed for wilderness areas. The aim is to make tourists and operators aware that wilderness entails not only freedom but also responsibility.
Natural wealth must be preserved for future generations. In this respect, Romania is one of the countries which possess a significant amount and variety of flora and fauna. To achieve this goal, however, the Europe Union must extend the use of Community funds earmarked for financing wilderness conservation activities. Consequently, the Commission should allocate larger sums through the Fund for Rural Development to environmental protection projects in the European agricultural sector, with a clear aim of financing wilderness conservation activities.
On the other hand, the European Commission should introduce a set of clear rules for providing financial support to local community projects in the vicinity of these areas, which allow controlled forms of tourism in the areas intended for conservation and generate economic benefits which can be enjoyed by the relevant local communities.
In addition, the Commission must encourage cross-border cooperation between Member States for conservation projects targeting wilderness areas situated in the territory of two or more countries.
Europe's biodiversity is the most precious legacy which we can leave future generations. I welcome and support this report on Europe's wilderness areas. I would like to draw attention to the alarming state of the area with the richest biodiversity in Europe, the Danube Delta. The Delta is being constantly subjected to acts of aggression from poaching, illegal economic interests and, last but not least, uncontrolled tourism. One of the biggest sources of aggression affecting the Delta is rooted in the lack of awareness of the Delta's populations and of rural populations living along the Danube's tributaries flowing through Romania.
I would like to take this opportunity to call on the Commission and the Council, based on this report, to consider as soon as possible specific measures aimed at: setting up a working party to examine the situation of the Danube Delta, devising effective educational programmes about the environment targeted at the populations with a direct impact on the area's biodiversity, and establishing biodiversity protection standards.
At the same time, wilderness conservation in the European Union, especially in the Danube Delta area, cannot be achieved without applying similar measures in the countries neighbouring the EU. Therefore, I urge the Commission and the Council to step up their dialogue and the implementation of specific measures as part of their relations with these countries.
Bearing in mind that it will not be possible to meet the commitments made in 2007 by adopting the resolution on halting the loss of biodiversity by 2010, the protection of wilderness areas through promotion, development and financing activities is becoming a priority in the light of climate change and the negative impact of tourism.
The proposal to create a system for mapping Europe's wilderness would help identify biodiversity and unspoilt areas which will require more attention and a significant effort on the part of Member States in order to protect them. Information campaigns aimed at raising the general public's awareness of wilderness areas, the implementation of high-quality sustainable tourism and the enforcement of the Birds and Habitats Directives are just some of the instruments which will help us protect these areas.
There are already eight national parks in Europe, including Retezat National Park in Romania. These parks are part of the Protected Area Network (PAN). This network is responsible for administering wilderness areas and brings together all the national authorities and local tourism agencies involved in ensuring the sustainable development of tourism. The European Commission should support this initiative and cooperate with this network with a view to exchanging information and good practice.